Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 16, 2022. 

Amendments
           Applicant's response and amendments, filed September 16, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 4-5, 7-8, and 12-17, withdrawn Claims 9-10, and amended Claims 1 and 11.

Election/Restrictions
Applicant has elected the invention of Group I, Claims 1-11, drawn to an engineered T-cell comprising a nucleotide sequence that encodes a membrane-bound IL15, and a method of making said T cell, classified in C12N 9/003.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative transmembrane domain is CD8alpha, as recited in Claim 6; 
ii) the alternative additional structural feature is a destabilizing domain (DD) operably linked to the membrane-bound IL15, as recited in Claim 7; and
iii) the alternative destabilizing domain is carbonic anhydrase 2 (CA2), as recited in Claim 8.
 
	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that a search for engineered T cells expressing membrane bound IL 15 would yield results including both the cell itself as well as the methods of making and using the cells. Thus, there is no search burden.
Applicant’s argument(s) has been fully considered, but is not persuasive. A search for a first IL15 fusion protein would not be co-extensive with a search for a method of treating a disease via the use of a second IL15 fusion protein. Further, a reference rendering a method of using a T cell expressing a first membrane-bound IL15 protein as anticipated or obvious over the prior art would not necessarily also render a structurally different membrane-bound IL15 protein as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  

Applicant argues that the assigned classifications for Groups I and II are incorrect. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant Group I claims encompass DHFR polypeptides, which is classified in CPC C12N 9/003. Instant Group II claims encompass animal modified by administration of exogenous cells, which is classified in CPC A01K 2207/00.
	 
Applicant argues there is no search burden for all of the recited species.
Applicant’s argument(s) has been fully considered, but is not persuasive. It is noted that should Applicant traverse the species election requirement, that Applicant was invited to submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not done so. 

	Claims 1-3, 6, and 9-11 are pending.
	Claims 9-10 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-3, 6, and 11 are under consideration. 

Priority
This application is a continuation of application 16/558,224 filed on September 2, 2019, which is a continuation of: 
PCT/US2018/020704 filed March 2, 2018; 
PCT/US2018/020718 filed March 2, 2018; 
PCT/US2018/020741 filed March 2, 2018; 
PCT/US2018/020755 filed March 2, 2018; and 
PCT/US2018/020768 filed March 2, 2018. 
Applicant’s claim for the benefit of a prior-filed application provisional applications:
62/555,328 filed on September 7, 2017;
62/555,316 filed on September 7, 2017;
62/542,402 filed on August 8, 2017; 
62/542,400 filed on August 8, 2017; 
62/484,063 filed on April 11, 2017; 
62/484,062 filed on April 11, 2017; 
62/484,060 filed on April 11, 2017; 
62/484,052 filed on April 11, 2017; 
62/484,047 filed on April 11, 2017; 
62/466,603 filed on March 3, 2017; and 
62/466,601 filed on March 3, 2017
under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on September 16, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s removal of the embedded hyperlink and/or other form of browser-executable code, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 101
2. 	The prior rejection of Claims 1-8 under 35 U.S.C. 101 and section 33(a) of the America Invents Act is withdrawn in light of Applicant’s amendment to the independent Claim 1 to recite “isolated engineered T-cell”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. 	The prior rejection of Claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

4. 	The prior rejection of Claims 4-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

5. 	The prior rejection of Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

6. 	The prior rejection of Claims 4-5 and 7-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

7. 	Claims 1-3, 6, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).

Claims 1 and 11 recite wherein the destabilizing domain is linked to the membrane-bound IL15. 
However, [00289] discloses that “operably linked” may be covalently or non-covalently association. Thus, the breadth of instant claims encompasses embodiments whereby the membrane-bound IL-15 is a structurally distinct, mutually exclusive, molecule non-covalently associated with the destabilizing domain, and not a mbIL15-DD fusion protein. 
However, the specification fails to disclose how a DD that is not present in the context of a fusion protein with the membrane-bound IL-15 will necessarily and predictably result in destabilization of the membrane-bound IL-15 molecule in the absence of the ligand and stabilization or restoration of protein function in the presence of the ligand. 

The claims are broad for encompassing an enormous genus of structurally distinct amino acid sequences [structure(s)] having the functional property of being a ‘destablilizing domain’ [function].
The specification discloses the destabilizing domain may be a stimulus response element (SRE) [0016], a DHFR polypeptide, or mutant thereof [0021], a FKBP polypeptide, or mutant thereof [0045], a NQO2 polypeptide, or mutant thereof [0045], a PDE5 polypeptide, or mutant thereof [0045], a PPARgamma polypeptide, or mutant thereof [0045], or a CA2 domain, or mutant thereof [0045]. 
Applicant’s elected destabilizing domain species is carbonic anhydrase 2 (CA2).
Table 1 discloses CA2 (SEQ ID NO:197) is composed of 260 amino acids. 
[001152] discloses the breadth of mutations include the addition, substitution, and/or deletion of one or more amino acids. Thus, the claim reasonably encompasses as many as 9x10^47 amino acid substitution variant permutations, in addition to a vast genus of structurally undisclosed variants comprising one or more (essentially unlimited) amino acid additions, in addition to a vast genus of structurally undisclosed variants comprising one or more deletions disposed anywhere within SEQ ID NO:197.
However, the only species disclosed is SEQ ID NO:197 itself. 
	The specification fails to disclose a first (vast) subgenus of SEQ ID NO:197 mutants, and the common core structure thereof, that necessarily and predictably maintain the functional property of being a destabilizing domain, as opposed to a second (vast) subgenus of SEQ ID NO:197 mutants that do not maintain the functional property of being a destabilizing domain.
The specification fails to disclose a structure/function nexus between the enormous genus CA2 mutants, and fragments thereof, encompassed by the claims that are necessarily and predictably capable of being a destabilizing domain. 
Thus, it is immediately apparent to the ordinary artisan that the instant claims are vastly under-represented by Applicant’s mere single specific embodiment of SEQ ID NO:197.

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the enormously broad genus of structurally undisclosed destabilizing domains, and mutants and variants thereof, including the enormous genus of structurally undisclosed CA2 destabilizing domain mutants and variants, that are operably linked to a membrane-bound IL15 via non-covalent, mutually exclusive, physically separate molecules, so as to necessarily and predictably achieve the functional property of destabilizing expression of said membrane-bound IL15, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

Response to Arguments
Applicant argues that amendment of the claims to recite “linked” complies with the written description requirement.
Applicant’s argument(s) has been fully considered, but is not persuasive. The recitation “linked” has the same scope as prior recitation “operably linked”. 
Amending the independent claims to recite a ‘fusion polypeptide comprising a destabilizing domain and a membrane-bound IL15’ would at least overcome the above issues regarding “linked”. See [00222], “hDHFR-IL15/IL15Ra fusion protein”, for example. 
	 
Claim Rejections - 35 USC § 102
8. 	The prior rejection of Claim(s) 1-6 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Campana et al (WO 15/174928; of record in IDS) is withdrawn in light of Applicant’s amendments to the independent claims to recite a destabilizing domain linked to membrane-bound IL15, a limitation Campana et al do not disclose. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	Claims 1-3, 6, and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Campana et al (WO 15/174928; of record in IDS), as applied to Claims 1-6 and 11 above, and in further view of Chen et al (Regulating Cytokine Function Enhances Safety and Activity of Genetic Cancer Therapies, Molecular Therapy 21(1): 167-174, 2013; of record in application 17/017,670), Wandless et al (U.S. 2014/0010791; of record), and Moriarty et al (U.S. 2017/0067021; filed September 2, 2016; priority to at least July 29, 2016; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 1 and 11, Campana et al is considered relevant prior art for having disclosed an expanded population of T cells engineered to express a membrane-bound interleukin 15 (mbIL15) [0021], wherein said membrane-bound IL15 is expressed from a nucleic acid molecule (Figurer 1; [0006] “membrane-bound IL-15 constructs; transduced with mbIL15”).  
Campana et al disclosed wherein the IL-15 cytokine family comprises IL-2, as IL-2 is similar to IL-15 ([0041], “IL-2, which is similar to IL-15”).

Campana et al do not disclose wherein the mbIL15 further comprises a destabilizing domain. 
However, prior to the effective filing date of the instantly claimed invention, Chen et al is considered relevant prior art for having taught a nucleic acid sequence encoding an IL-2 fusion protein comprising a drug-responsive destabilizing domain (pg 168, col. 2), whereby in the absence of the drug, the fusion protein is degraded, and in the presence of the drug, the protein is stabilized and functional (pg 167, col. 2; pg 168, col. 2). 
Wandless et al is considered relevant prior art for having disclosed nucleic acid molecules encoding a fusion protein comprising a drug-responsive domain operably linked to the artisan’s protein-of-interest payload, whereby in the absence of drug, the fusion protein is inactive or degraded, and in the presence of drug, the fusion protein is stable and active (Figure 1), and whereby the artisan’s protein-of-interest may be a cytokine, e.g. IL-2 [0016]. Wandless et al disclosed the drug is capable of conferring drug-dependent stability to membrane-bound proteins comprising a transmembrane domain, e.g. a CD8 alpha transmembrane domain [0143]. 
Thus, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of operably linking an interleukin cytokine to a drug-regulated protein destabilizing domain for the purposes of controlling the functional activity of the interleukin cytokine.

Moriarty et al is considered relevant prior art for having disclosed wherein the lymphocyte cell may genetically modified to express membrane-bound IL-2 or membrane-bound IL-15 [0204]. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and enzymology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the membrane-bound IL-15 of Campana et al to further comprise a drug-responsive destabilizing domain with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) a cytokine may be operably linked to a drug-responsive destabilizing domain (Chen et al, Wandless et al); 
ii) the drug-responsive destabilizing domain is capable of conferring drug-dependent stability to membrane-bound proteins comprising a transmembrane domain (Wandless et al); and 
iii) IL-15 is in the same cytokine family as IL-2, as IL-2 is similar to IL-15 (Campana et al) and recognized to be substitutable (mbIL-2 or mbIL-15) when expressed in lymphocytes (Moriarty et al). 
Thus, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of operably linking an interleukin cytokine to a drug-regulated protein destabilizing domain for the purposes of controlling the functional activity of the interleukin cytokine, and that the drug-responsive destabilizing domain is capable of conferring drug-dependent stability to membrane-bound proteins comprising a transmembrane domain.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Campana et al disclosed wherein the mbIL-15 comprises a transmembrane domain, wherein the IL-15 transmembrane domain may be a CD8alpha transmembrane domain (Figure 1; [0020]).
With respect to Claim 6, Campana et al disclosed wherein the IL-15 transmembrane domain may be a CD8alpha transmembrane domain [0020]. 
Wandless et al disclosed the drug is capable of conferring drug-dependent stability to membrane-bound proteins comprising a transmembrane domain, e.g. a CD8alpha transmembrane domain [0143]. 
With respect to Claim 3, Campana et al disclosed wherein the IL-15 comprises an amino acid sequence (Figure 9; upper) that is 100% identical to instant SEQ ID NO:718 (lower), as shown below: 
NWVNVISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDA
NWVNVISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDA

SIHDTVENLIILANNSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTS
SIHDTVENLIILANNSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTS
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the cited references, in combination, fail to disclose or suggest or provide one of skill in the art with any guidance for arriving at the claimed T-cells comprising a nucleotide encoding a membrane bound IL 15 and a destabilizing domain
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

10. 	 The prior rejection of Claim 8 under AIA  35 U.S.C. 103 as being unpatentable over Campana et al (WO 15/174928; of record in application 17/017,670) in view of Chen et al (Regulating Cytokine Function Enhances Safety and Activity of Genetic Cancer Therapies, Molecular Therapy 21(1): 167-174, 2013; of record in application 17/017,670), Wandless et al (U.S. 2014/0010791), and Moriarty et al (U.S. 2017/0067021; filed September 2, 2016; priority to at least July 29, 2016), as applied to Claims 1-7 and 11 above, and in further view of Stenlund et al (Subunit interaction in extracellular superoxide dismutase: Effects of mutations in the N-terminal domain, Protein Science 6: 2350-2358, 1997), and Cimmperman et al (A Quantitative Model of Thermal Stabilization and Destabilization of Proteins by Ligands, Biophys. J. 95: 3222-3231, 2008) is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

Double Patenting
11. 	The prior rejection of Claims 1-8 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,058,725 is withdrawn in light of Applicant’s filing of a Terminal Disclaimer, which the Examiner finds persuasive.
 
Terminal Disclaimer
12. 	The terminal disclaimer filed on September 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,058,725 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Citation of Relevant Prior Art
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hernandez et al (Novel Kidney Cancer Immunotherapy Based on the Granulocyte-Macrophage Colony-stimulating Factor and Carbonic Anhydrase IX Fusion Gene, Clinical Cancer Res. 9: 1906-1916, 2003; of record in application 17/017,670) is considered relevant prior art for having taught a cytokine-carbonic anhydrase fusion protein, GMCA-9, wherein said CA-9 was recognized to naturally comprise a drug-responsive domain. 

Stenlund et al (Subunit interaction in extracellular superoxide dismutase: Effects of mutations in the N-terminal domain, Protein Science 6: 2350-2358, 1997; of record) is considered relevant prior art for having taught a fusion protein comprising CA2 (Abstract). 

Cimmperman et al (A Quantitative Model of Thermal Stabilization and Destabilization of Proteins by Ligands, Biophys. J. 95: 3222-3231, 2008; of record) is considered relevant prior art for having taught that protein stability of carbonic anhydrase 2 (CA2) is directly related to ligand binding (Figure 7, “Dependence of the hCAII melting temperature on ligand concentration”). 

Those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) carbonic anhydrase had been successfully expressed in the context of fusion proteins (Stenlund et al), including cytokines (Hernandez et al); and 
ii) protein stability of carbonic anhydrase 2 (CA2) is directly related to ligand binding (Cimmperman et al), for which there were known CA2 ligands that affect CA2 protein stability.

Klinger et al (Inhibition of Carbonic Anhydrase-II by Sulfamate and Sulfamide Groups: An Investigation Involving Direct Thermodynamic Binding Measurements, J. Med. Chem. 49: 3496-3500, 2006) is considered relevant prior art for having taught that protein stability of carbonic anhydrase 2 (CA2) is directly related to ligand binding (pg3497, col. 1, “binding affinity…is directly related to the increase in protein stability, and…the presence of the [ligand]”).

Conclusion
14. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633